Title: To George Washington from Battaile Muse, 15 June 1785
From: Muse, Battaile
To: Washington, George



Honourable Sir
June 15th 1785

I was so unfortunate Some time ago as to Loose Mr Whiting Replevey Bonds due you—since which I have obtained a replevey Bond for £199.8.0 with Interest there on from the Twenty fifth day of December Last[.] Mr Whiting has Promised to Confess a Judgement in Berkeley Court next Tuesday on my staying Execution untill September[.] the sheriff of Berkeley Mr James Crane has Promised to Pay the Money in September Next—you may be assured that I will recover the Money for you as soon as Possable. I am sir your Most Obedient Humble servant

Battaile Muse

